PER CURIAM.
Isaac Castillo, an inmate who challenged in the trial court a disciplinary report that resulted in his disciplinary confinement for thirty days, appeals the order dismissing his petition for writ of mandamus as frivolous. We treat the appeal as a petition invoking this Court’s certiorari jurisdiction. See Wilder v. State, Dep’t of Corrections, 139 So.3d 462, 462 (Fla. 1st DCA 2014). The trial court did not depart from the essential requirements of law by determining that Mr. Castillo failed to demonstrate any liberty interest impheating the protections of the Due Process Clause. See Williams v. Tucker, 87 So.3d 1270, 1271 (Fla. 1st DCA 2012).
DENIED on the merits.
vBENTON, MARSTILLER, and OSTERHAUS, JJ., concur.